DETAILED ACTION
Claim(s) 17-36 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 objected to because of the following informalities:  The claim should depend on claim 17.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  The claim should depend on claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17, 18, 27, 28, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Motoyama (US 20060059255 A1).

In regards to claim 17, Motoyama discloses a computer system for identifying one or more devices on a network, comprising a computer having non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following functions: 
performing an initial scan of a network for the one or more devices (An initial scan is performed when accessing using a communication protocol a network for the one or more devices, monitored devices.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database,”); discovering initial device and/or configuration information for the one or more devices (Initial device and/or configuration information is discovered upon accessing the monitored device and receiving status information from the monitored device.  See A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database); and 
storing the initial device and/or configuration information for the one or more devices (Read [Par. 52] where, “…receiving status information from the accessed device, and storing the received status information in a second database (DeviceODBC).” ).

In regards to claim 18, Motoyama discloses the computer system of claim 17, wherein the machine instructions further comprise polling the one or more devices to confirm they are present and/or working properly (“[0185] bool canAccessIP(const std::string & in_sIP, std::map<std::string, std::vector<SParameter>> & in_ProtocolParameters) This function returns true when the device can be accessed at the IP address, false otherwise.:).

In regards to claim(s) 27,  Motoyama discloses a method of managing one or more devices on a network comprising the steps of: 
performing an initial scan of a network for the one or more devices(An initial scan is performed when accessing using a communication protocol a network for the one or more devices, monitored devices.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database,”. For the initial scan, ObtainConfig function performs the scanning function and in the subsequent scan, this function is performed by updateConfig. Read, “[0171] void updateConfig(std::map<infoType, std::string> &) Before this function is called, the calling function is preferred not to replace the vendor and model entries if obtain functions return a null string. This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially…”);
discovering initial device and/or configuration information for the one or more devices(Initial device and/or configuration information is discovered upon accessing the monitored device and receiving status information from the monitored device.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database); and 
storing the initial device and/or configuration information for the one or more devices (Read [Par. 52] where, “…receiving status information from the accessed device, and storing the received status information in a second database (DeviceODBC).” ).

In regards to claim 28, Motoyama discloses the method of claim 27, further comprising polling the one or more devices to confirm they are present and/or working properly(“[0185] bool canAccessIP(const std::string & in_sIP, std::map<std::string, std::vector<SParameter>> & in_ProtocolParameters) This function returns true when the device can be accessed at the IP address, false otherwise.:)..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22, 26, 30, 32, and 36, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Matsuoka (US 20060279774 A1).
 	
 	In regards to claim 20, Motoyama discloses a computer system for identifying one or more devices on a network, comprising a computer having non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following functions: 
performing an initial scan of a network for one or more devices(An initial scan is performed when accessing using a communication protocol a network for the one or more devices, monitored devices.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database,”. For the initial scan, ObtainConfig function performs the scanning function and in the subsequent scan, this function is performed by updateConfig. Read, “[0171] void updateConfig(std::map<infoType, std::string> &) Before this function is called, the calling function is preferred not to replace the vendor and model entries if obtain functions return a null string. This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially…”);
 discovering initial device and/or configuration information for the one or more devices(Initial device and/or configuration information is discovered upon accessing the monitored device and receiving status information from the monitored device.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database); 
performing a second scan of the network for the one or more devices(An initial scan is performed when accessing using a communication protocol a network for the one or more devices, monitored devices.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database,”. For the initial scan, ObtainConfig function performs the scanning function and in the subsequent scan, this function is performed by updateConfig. Read, “[0171] void updateConfig(std::map<infoType, std::string> &) Before this function is called, the calling function is preferred not to replace the vendor and model entries if obtain functions return a null string. This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially…”);
discovering current device and/or configuration information for the one or more devices (“[0171] …void updateConfig…This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially. First, this function checks if the IP address is the same at the DeviceODBC 1104. If the IP address fields are not the same, the record with the correct IP address is obtained from the database. Then, the other fields are copied and the record is updated”); and 
Motoyama differs from claim 20 is silent comparing the initial device and/or configuration information with the current device and/or configuration information to determine one or more differences in the initial device and/or configuration information. Despite these differences similar features have been seen in other prior art involving network monitoring. Matsuoka (US 20060279774 A1) for example in [Par. 33] discloses comparing an initial device/configuration information with current device/configuration to determine one or more differences between the initial device/configuration information and the current device/configuration information, by detecting when there is a change in the device information, and subsequently updating the information in a database to reflect the latest change in device information ([0033] A device information database (device information DB) 103 collectively manages the device information recorded via the setup UI 101 and the device information obtained by the automatic discovery processor 102. The device information on each of the devices A, B, C, and D is stored in the device information DB 103. A monitoring unit 104 periodically monitors correctness of the device the information stored in the device information DB 103. When a change is found in the device information, the monitoring unit 104 updates the device information in the device information DB 103 to the latest information).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify network monitoring feature of Motoyama by comparing the initial device and/or configuration information with the current device and/or configuration information to determine one or more differences in the initial device and/or configuration information, as similarly seen in Matsuoka for the benefit of providing updated configuration/device information.


In regards to claim 22, Motoyama discloses the computer system of claim 20, wherein the machine instructions further comprise reporting the one or more differences ( “[0171] …void updateConfig…This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially. First, this function checks if the IP address is the same at the DeviceODBC 1104. If the IP address fields are not the same, the record with the correct IP address is obtained from the database. Then, the other fields are copied and the record is updated”).

In regards to claim 26, Motoyama discloses the computer system of claim 20, wherein the initial information is used to create an inventory, and the current device and/or configuration information is used to update the inventory (See [Par. 198 – Par. 199] The initial information is used to create an inventory, monitor database which includes information for each monitored device such as vendor information.).

In regards to claim 30, Motoyama discloses the method of claim 27, further comprising: performing a second scan of the network for the one or more devices; discovering current device and/or configuration information for the one or more devices(An initial scan is performed when accessing using a communication protocol a network for the one or more devices, monitored devices.  See [Par. 52], “…A communication protocol is selected from among a plurality of communication protocols, and the selected communication protocol is configured to receive status information from the monitored device. The method further includes accessing the monitored device using the selected communication protocol and information from the first database,”. For the initial scan, ObtainConfig function performs the scanning function and in the subsequent scan, this function is performed by updateConfig. Read, “[0171] void updateConfig(std::map<infoType, std::string> &) Before this function is called, the calling function is preferred not to replace the vendor and model entries if obtain functions return a null string. This function updates the device information database of the current record in the DeviceODBC 1104. This function is most efficient when the ObtainConfig below is called initially…”);
Motoyama differs from claim 30 is silent comparing the initial device and/or configuration information with the current device and/or configuration information to determine one or more differences in the initial device and/or configuration information. Despite these differences similar features have been seen in other prior art involving network monitoring. Matsuoka (US 20060279774 A1) for example in [Par. 33] discloses comparing an initial device/configuration information with current device/configuration to determine one or more differences between the initial device/configuration information and the current device/configuration information, by detecting when there is a change in the device information, and subsequently updating the information in a database to reflect the latest change in device information ([0033] A device information database (device information DB) 103 collectively manages the device information recorded via the setup UI 101 and the device information obtained by the automatic discovery processor 102. The device information on each of the devices A, B, C, and D is stored in the device information DB 103. A monitoring unit 104 periodically monitors correctness of the device the information stored in the device information DB 103. When a change is found in the device information, the monitoring unit 104 updates the device information in the device information DB 103 to the latest information).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify network monitoring feature of Motoyama by comparing the initial device and/or configuration information with the current device and/or configuration information to determine one or more differences in the initial device and/or configuration information, as similarly seen in Matsuoka for the benefit of providing updated configuration/device information.

In regards to claim 32, Motoyama is silent on the method of claim 27, further comprising reporting the one or more differences. Despite these differences similar features have been seen in other prior art for network monitoring. Matsuoka (US 20060279774 A1) for example in [Par. 33] discloses comparing an initial device/configuration information with current device/configuration to determine one or more differences between the initial device/configuration information and the current device/configuration information, by detecting when there is a change in the device information, and subsequently reporting differences by updating the information in a ([0033] A device information database (device information DB) 103 collectively manages the device information recorded via the setup UI 101 and the device information obtained by the automatic discovery processor 102. The device information on each of the devices A, B, C, and D is stored in the device information DB 103. A monitoring unit 104 periodically monitors correctness of the device the information stored in the device information DB 103. When a change is found in the device information, the monitoring unit 104 updates the device information in the device information DB 103 to the latest information).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify network monitoring feature of Motoyama by further comprising reporting the one or more differences, as similarly seen in Matsuoka for the benefit of providing updated configuration/device information.


In regards to claim 36, Motoyama discloses the method of claim 27, further comprising creating an inventory based on the initial device and/or configuration information (See [Par. 198 – Par. 199] The initial information is used to create an inventory, monitor database which includes information for each monitored device such as vendor information.). Motoyama differs from claim 36 in that Motoyama is silent on updating the inventory based on the current device and/or configuration information. Despite these differences similar features have been seen in other prior art for network monitoring. Matsuoka (US 20060279774 A1) for example in [Par. 33] discloses comparing an initial device/configuration information with current ([0033] A device information database (device information DB) 103 collectively manages the device information recorded via the setup UI 101 and the device information obtained by the automatic discovery processor 102. The device information on each of the devices A, B, C, and D is stored in the device information DB 103. A monitoring unit 104 periodically monitors correctness of the device the information stored in the device information DB 103. When a change is found in the device information, the monitoring unit 104 updates the device information in the device information DB 103 to the latest information).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify network monitoring feature of Motoyama by updating the inventory based on the current device and/or configuration information, as similarly seen in Matsuoka for the benefit of providing updated configuration/device information.

Claims 19, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Vered (US 6954786 B1).
 	In regards to claim 19, Motoyama is silent on the computer system of claim 17, wherein the polling function occurs periodically.  Despite these differences, “(13)   The Back-End can now utilize periodic polling of the agent in order to: (14)   Get only the changes since its recent poll. This improves performance because only changes are communicated between the agent and the Back-End”). 
 	Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network monitoring feature of Motoyama such that the polling step occurs periodically, as similarly seen in Vered in order to provide a benefit of supporting the updating of network information.

In regards to claim 29, Motoyama is silent on the method of claim 28, wherein the polling step occurs periodically. Despite these differences, similar features have been seen in other prior art involving networking monitoring. Vered (US 6954786 B1) for example discloses where a polling step occurs periodically for the benefit of updating network information (See Col. 5, Line(s) 52-60, “(13)   The Back-End can now utilize periodic polling of the agent in order to: (14)   Get only the changes since its recent poll. This improves performance because only changes are communicated between the agent and the Back-End”). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network monitoring feature of Motoyama such that the polling step occurs periodically, as similarly seen in Vered in order to provide a benefit of supporting the updating of network informationClaims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Matsuoka (US 20060279774 A1) in view of Bush (US 20090019141 A1).
In regards to claim 21, Motoyama is silent on the computer system of claim 20, wherein the second scan function includes targeting one or more ports used to identify the one or more devices from the first scan function. Despite these differences similar features have been seen in other prior art involving network monitoring. Bush (US 20090019141 A1) for example discloses a scan step that includes targeting one or more ports, port 80, used to identify one or more devices from a first scan conducted by MAC address ( [0145] With some aspects of the invention configured to operate primarily with a router, after the physical address identification module 411 identifies the media access control (MAC) address for the device at the default logical gateway address, the gateway device identification module 413 tests the device to determine whether it is a router and what type of router. More particularly, in step 513, the gateway device identification module 413 tries to connect to Port 80 of the device at the default logical gateway address. If the device at the default logical gateway address allows the gateway device identification module 413 to connect to its Port 80, then the router identification module will conclude that the device at the default logical gateway address hosts a Web server (i.e., provides an HTTP based interface) and is therefore most likely a router. ).
wherein the second scan step includes targeting one or more ports used to identify the one or more devices from the first scan, as similarly seen in the network-monitoring feature of Bush in order to provide a benefit of identifying a device by a port identifier. 
Claims 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Matsuoka (US 20060279774 A1) in view of Adolfsson (US 6092078 A)In regards to claim 23, Motoyama is silent on the computer system of claim 20, wherein the one or more devices are one or more cameras. Despite these differences have seen in other prior art involving network monitoring. Adolfsson (US 6092078 A) for example discloses a network-monitoring feature where one or more of the networked devices are cameras ([Col. 6, Line(s) 18 -65] “…FIG. 9 shows a networked environment in which a plurality of networked peripheral devices communicate with a server. In the embodiment shown the server polls each of the of the network peripheral devices to see if they have any data to transfer and accepts that data in the event it is provided. This method of operation allows information from the multiple network peripheral devices to be stored centrally on the server…or animations resulting from images retrieved from a remote site can be stored in the server. In this embodiment, a considerable portion of the server's time is spent in sending requests to network enabled devices that do not have a coincident need for the transmission of data…The second network peripheral device, i.e. the video camera in one embodiment, is a network peripheral device that provides a continuous data stream of images. In this instance polling may be a very inefficient mechanism for achieving data transfer in that the polling interval may place a limit on the integrity of the animation stored in the server from the plurality of images retrieved across the network by the server from the peripheral device 122.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network-monitoring feature of Motoyama to arrive at a feature wherein the one or more devices is one or more cameras, as similarly seen in the network-monitoring feature of Adolfsson in order to take advantage of the benefits yielded by the monitoring of networked cameras such as the ability to obtain video/images.In regards to claim 24, Motoyama is silent on the computer system of claim 23, wherein the machine instructions further comprise requesting an image. Despite these differences have seen in other prior art involving network monitoring. Adolfsson (US 6092078 A) for example discloses a network-monitoring feature where one or more of the networked devices are cameras ([Col. 6, Line(s) 18 -65] “…FIG. 9 shows a networked environment in which a plurality of networked peripheral devices communicate with a server. In the embodiment shown the server polls each of the of the network peripheral devices to see if they have any data to transfer and accepts that data in the event it is provided. This method of operation allows information from the multiple network peripheral devices to be stored centrally on the server…or animations resulting from images retrieved from a remote site can be stored in the server. In this embodiment, a considerable portion of the server's time is spent in sending requests to network enabled devices that do not have a coincident need for the transmission of data…The second network peripheral device, i.e. the video camera in one embodiment, is a network peripheral device that provides a continuous data stream of images. In this instance polling may be a very inefficient mechanism for achieving data transfer in that the polling interval may place a limit on the integrity of the animation stored in the server from the plurality of images retrieved across the network by the server from the peripheral device 122.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network-monitoring feature of Motoyama to arrive at a feature of claim 23, further comprising requesting an image as similarly seen in the network-monitoring feature of Adolfsson in order to take advantage of the benefits yielded by the monitoring of networked cameras such as the ability to obtain video/images.
Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Matsuoka (US 20060279774 A1) in view of Cochran (US 20020161867 A1).

In regards to claim 25, Motoyama is silent on the computer system of claim 20, wherein the initial device and/or configuration information includes firmware revision data and the machine instructions further comprise reporting and/or updating obsolescence firmware of the one or more devices.  Despite these differences, similar features have been seen in other prior art involving networking monitoring. Cochran (US 20020161867 A1) for example discloses a feature where a device and/or configuration information includes firmware revision data, firmware updates, and further includes reporting or updating obsolescence firmware of one or more devices by updating the firmware ([0060] “…2. If the device search process 248 discovers firmware or software updates for the desired device (block 288), then the device search process 248 may proceed to notify the user of the available updates (block 290) via an interface, such as the user interface 132. The user also may be provided with an opportunity to update the firmware or software with the available update (block 292). If the user chooses to update the firmware or software (block 292), then the device search process 248 may proceed to update the software /firmware for the desired devices (block 294)…”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the network monitoring feature of Motoyama to arrive at wherein the initial device and/or configuration information includes firmware revision data and further comprises reporting and/or updating obsolescence firmware of the one or more devices, as similarly seen in Cochran in order to provide a benefit of providing up to date device firmware/software. 	

Claims 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Bush (US 20090019141 A1). 	In regards to claim 31, Motoyama is silent on the method of claim 27, wherein the second scan step includes targeting one or more ports used to identify the one or more devices from the first scan. Despite these differences similar features have been seen in other prior art involving network monitoring. Bush (US 20090019141 A1) for example discloses a scan step that includes targeting one or more ports, port 80, used to identify one or more devices from a first scan conducted by MAC address ( [0145] With some aspects of the invention configured to operate primarily with a router, after the physical address identification module 411 identifies the media access control (MAC) address for the device at the default logical gateway address, the gateway device identification module 413 tests the device to determine whether it is a router and what type of router. More particularly, in step 513, the gateway device identification module 413 tries to connect to Port 80 of the device at the default logical gateway address. If the device at the default logical gateway address allows the gateway device identification module 413 to connect to its Port 80, then the router identification module will conclude that the device at the default logical gateway address hosts a Web server (i.e., provides an HTTP based interface) and is therefore most likely a router. ).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network monitoring feature of Motoyama by wherein the second scan step includes targeting one or more ports used to identify the one or more devices from the first scan, as similarly seen in the network-monitoring feature of Bush in order to provide a benefit of identifying a device by a port identifier. 

Claims 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Adolfsson (US 6092078 A). 	In regards to claim 33, Motoyama is silent on the method of claim 27, wherein the one or more devices is one or more cameras. Despite these differences have seen in other prior art involving network monitoring. Adolfsson (US 6092078 A) for example discloses a network-monitoring feature where one or more of the networked devices are cameras ([Col. 6, Line(s) 18 -65] “…FIG. 9 shows a networked environment in which a plurality of networked peripheral devices communicate with a server. In the embodiment shown the server polls each of the of the network peripheral devices to see if they have any data to transfer and accepts that data in the event it is provided. This method of operation allows information from the multiple network peripheral devices to be stored centrally on the server…or animations resulting from images retrieved from a remote site can be stored in the server. In this embodiment, a considerable portion of the server's time is spent in sending requests to network enabled devices that do not have a coincident need for the transmission of data…The second network peripheral device, i.e. the video camera in one embodiment, is a network peripheral device that provides a continuous data stream of images. In this instance polling may be a very inefficient mechanism for achieving data transfer in that the polling interval may place a limit on the integrity of the animation stored in the server from the plurality of images retrieved across the network by the server from the peripheral device 122.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network-monitoring feature of Motoyama to arrive at a feature wherein the one or more devices is one or more cameras, as similarly seen in the network-monitoring feature of Adolfsson in order to take advantage of the benefits yielded by the monitoring of networked cameras such as the ability to obtain video/images. 	In regards to clam 34, Motoyama is silent on the method of claim 33, further comprising requesting an image. Despite these differences have seen in other prior art involving network monitoring. Adolfsson (US 6092078 A) for example discloses a network-monitoring feature where one or more of the networked devices are cameras ([Col. 6, Line(s) 18 -65] “…FIG. 9 shows a networked environment in which a plurality of networked peripheral devices communicate with a server. In the embodiment shown the server polls each of the of the network peripheral devices to see if they have any data to transfer and accepts that data in the event it is provided. This method of operation allows information from the multiple network peripheral devices to be stored centrally on the server…or animations resulting from images retrieved from a remote site can be stored in the server. In this embodiment, a considerable portion of the server's time is spent in sending requests to network enabled devices that do not have a coincident need for the transmission of data…The second network peripheral device, i.e. the video camera in one embodiment, is a network peripheral device that provides a continuous data stream of images. In this instance polling may be a very inefficient mechanism for achieving data transfer in that the polling interval may place a limit on the integrity of the animation stored in the server from the plurality of images retrieved across the network by the server from the peripheral device 122.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the network-monitoring feature of Motoyama to arrive at a feature of the method of claim 33, further comprising requesting an image as similarly seen in the network-monitoring feature of Adolfsson in order to take advantage of the benefits yielded by the monitoring of netowkred cameras such as the ability to obtain video/images.Claims 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama in view of Adolfsson (US 6092078 A).
In regards to claim 35, Motoyama is silent on the method of claim 27, wherein the initial device and/or configuration information includes firmware revision data and further comprises reporting and/or updating obsolescence firmware of the one or more devices. Despite these differences, similar features have been seen in other prior art involving networking monitoring. Cochran (US 20020161867 A1) for example discloses a feature where a device and/or configuration information includes firmware revision data, firmware updates, and further includes reporting or updating obsolescence firmware of one or more devices by updating the firmware ([0060] “…2. If the device search process 248 discovers firmware or software updates for the desired device (block 288), then the device search process 248 may proceed to notify the user of the available updates (block 290) via an interface, such as the user interface 132. The user also may be provided with an opportunity to update the firmware or software with the available update (block 292). If the user chooses to update the firmware or software (block 292), then the device search process 248 may proceed to update the software /firmware for the desired devices (block 294)…”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the network monitoring feature of Motoyama to arrive at wherein the initial device and/or configuration information includes firmware revision data and further comprises reporting and/or updating obsolescence firmware of the one or more devices, as similarly seen in Cochran in order to provide a benefit of providing up to date device firmware/software.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476